United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1290
                        ___________________________

                                  Shelia Kay Jones

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

    Nancy A. Berryhill, Acting Commissioner, Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: October 25, 2017
                            Filed: October 30, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       After plaintiff Shelia Jones was awarded past-due disability benefits by the
Social Security Administration (SSA) on remand by the district court, she
sought--through counsel--$13,000 in attorney’s fees under 42 U.S.C. § 406(b). The
district court found that the hourly fee resulting from the requested amount was
excessive, and that the $4,244.82 previously awarded under the Equal Access to
Justice Act--upon the district court’s remand to the SSA--was appropriate. Jones
appeals.

       The Supreme Court has stated that, while the district court may consider the
hourly rate in determining the reasonableness of a fee award, the court must first
consider the fee agreement, testing it for reasonableness; then reduce the fees based
on the character of the representation and results achieved, whether counsel was
responsible for delay, and whether the benefits achieved were large in comparison to
the time expended by counsel. See Gisbrecht v. Barnhart, 535 U.S. 789, 807-08
(2002). Because the record does not show whether the district court conducted the
required analysis, we conclude that remand is appropriate. See Jorstad v. IDS Realty
Trust, 643 F.2d 1305, 1312 (8th Cir. 1981) (abuse of discretion review); see also
Martin v. Franklin Capital Corp., 546 U.S. 132, 139 (2005) (decision left to district
court’s discretion must still be guided by sound legal principles).

      Accordingly, we remand the case for further consideration consistent with this
opinion.
                     ______________________________




                                         -2-